Citation Nr: 0430757	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  97-33 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hepatitis-C

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
enucleation of the right eye.

6.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1970, 
from April to May 1972 and from April to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1997 and July 2003 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that, in August 2000, the veteran withdrew a 
request for a hearing before a Veterans Law Judge.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for enucleation of the right eye, entitlement to 
an evaluation in excess of 50 percent for schizophrenia, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Tuberculosis was not present in service and there is no 
diagnosis of current tuberculosis.

2.  Hepatitis-C was not present in service and is not related 
to service.

3.  The veteran's claimed hypertension was not present in 
service, was not manifested within one year of his separation 
from service, and is not related to his active service.

4.  There is no competent medical evidence of a diagnosis of 
current residuals of a left eye injury.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).

2.  Hepatitis-C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).

4.  Residuals of a left eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a statement of the case furnished to the veteran in 
December 1997, the RO informed the veteran of the reasons and 
bases for the denial of his claim for an increased evaluation 
for schizophrenia.  In a supplemental statement of the case 
furnished to the veteran in July 2001, the RO informed the 
veteran of the reasons and bases for the denial of his claim 
for TDIU.  In an August 2002 VCAA notice letter, the RO 
notified the veteran that VA would assist him in obtaining 
evidence which he identified as relevant to his claims but 
that it was his responsibility to support his claims with 
appropriate evidence.  In an October 2002 VCAA notice letter, 
the RO notified the veteran of the evidence needed to 
substantiate his service connection claims and of the 
evidence which VA had obtained and the evidence which he 
should submit or identify.  In a March 2003 VCAA notice 
letter, the RO again requested that the veteran identify or 
submit evidence relevant to his claims and informed him that 
it was his responsibility to support his claims with 
appropriate evidence.  In a statement of the case furnished 
to the veteran in September 2003, the RO set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims, and informed the 
veteran of the reasons and bases for the denial of his 
service connection claims.  In a supplemental statement of 
the case furnished to the veteran in February 2004, the RO 
informed the veteran of the reasons and bases for the 
continued denial of his claims.

The RO's letters to the veteran, the statements of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claims decided herein.  VA obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  VA also afforded the veteran VA 
examinations and medical opinions.  The veteran and his 
representative have not identified any additional evidence 
which might be relevant to the claims decided herein and 
those issues are ready for appellate review.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Hypertension and active tuberculosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
  

III. Factual Background and Analysis

Tuberculosis

The veteran's service medical records reveal that, in 
December 1968, he was referred from a dental service to a 
dispensary after he gave a history of periodically coughing 
up sputum and stated that he might possibly have had 
tuberculosis as a child.  A chest X-ray was negative.  
Another chest X-ray in April 1970 was also negative.  The 
veteran's service medical records are negative for any 
diagnosis of tuberculosis.  At enlistment examinations in 
April 1972 and April 1973, the veteran's lungs and chest were 
evaluated as normal.

During VA hospitalization in May 1972, the veteran had a PPD 
[purified protein derivative of tuberculin] test, which was 
negative.

In January 1998 at a public clinic, the veteran had a 
positive PPD test.  He then received INH [isoniazid] therapy.

At a VA pulmonary clinic in March 2001, the veteran was seen 
for evaluation of a chronic cough with hemoptysis.  It was 
noted that he had smoked a pack of cigarettes a day for 30 
years.  The assessment was that chronic bronchitis was the 
likely cause of his symptoms.

At a VA examination in July 2003, pulmonary function tests 
showed borderline obstruction and mild restriction.  A chest 
X-ray was normal.  The examining physician found that the 
veteran had not had tuberculosis at any time.  The pertinent 
diagnosis was chronic bronchitis.

As the medical evidence of record fails to show a current 
diagnosis of tuberculosis or, indeed, a diagnosis of 
tuberculosis at any time, a requirement for service 
connection has not been met, and entitlement to service 
connection for tuberculosis on a direct or presumptive basis 
is not established.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004); Rabideau, supra.  


Hepatitis-C

The veteran's service medical records show that, in February 
1969, the veteran complained of fatigue.  He had no clear 
history of hepatitis.  Liver function tests were ordered and 
showed the veteran's serum glutamic oxaloacetic transaminase 
(SGOT) to be elevated.  The test was repeated and SGOT was 
down.  The treating physician noted that he was unable to 
explain the elevated SGOT result.  A clinical examination was 
negative for hepatitis.  Hepatitis was not diagnosed while 
the veteran was on active duty.

A laboratory study for hepatitis-C virus at a public clinic 
in September 1997 was positive.

At the VA examination in July 2003, the examiner found that 
the veteran's hepatitis-C was likely due to his IV 
[intravenous] drug usage.

As there is no indication in the medical evidence of record 
that the veteran's current hepatitis-C is any way related to 
his active service, an examination and medical opinion is not 
necessary to decide his claim for service connection for 
hepatitis-C.  See 38 C.F.R. § 3.159(c)(4) (2004).  Because 
there is no competent medical evidence that the veteran's 
hepatitis-C is related to service, there is no basis to allow 
service connection for hepatitis-C.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).    


Hypertension

The veteran's service medical records reveal that, at an 
examination for enlistment in March 1968, the veteran's blood 
pressure (BP) was 120/60.  Hypertension was not diagnosed 
during the veteran's first period of active service.  At an 
examination for re-enlistment in April 1972, the veteran's BP 
was 120/70.  At an examination for re-enlistment in April 
1973, the veteran's BP was 136/84; hypertension was not 
diagnosed.

At a VA examination in January 1986, the veteran's BP was 
130/80.  Hypertension was not diagnosed.  

At a VA outpatient clinic in March 1997, it was noted that 
the veteran had a history of hypertension and that he had 
stopped taking medication for hypertension on his own.  

At the VA examination in July 2003, the veteran's BP was 
120/80.  Hypertension was not diagnosed.

As there is no indication in the medical evidence of record 
that any current hypertension is related to the veteran's 
active service or was manifested within one year of his 
separation from service, an examination and medical opinion 
is not necessary to decide his claim for service connection 
for hypertension.  See 38 C.F.R. § 3.159(c)(4) (2004).  
Because there is no competent medical evidence that the 
veteran's claimed hypertension is related to service or was 
manifested within one year of his separation from service, 
there is no basis to allow service connection for 
hypertension on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2004).    

Residuals of Left Eye Injury

The veteran's service medical records reveal that, in October 
1969, the veteran stated that he had struck his head on a 
soap dish in a shower.  On examination, the veteran had a 
superficial abrasion of the lateral scleral margin of the 
left eye.  No corneal abrasion was seen.  Neosporin eye 
solution was prescribed.  

In December 1969, the veteran stated that a heater blew up in 
his face when he tried to light it.  His eyebrows and eye 
lashes were singed.  He had no damage to his eyes.  Both 
corneas and conjunctiva were clear.

At a VA eye examination in June 2003, the veteran's visual 
acuity in the left eye was 20/20.

As the medical evidence of record fails to show a current 
diagnosis of residuals of a left eye injury, a requirement 
for service connection has not been met, and entitlement to 
service connection for residuals of a left eye injury is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Service connection for tuberculosis is denied.

Service connection for hepatitis-C is denied.

Service connection for hypertension is denied.

Service connection for residuals of a left eye injury is 
denied.


REMAND

A rating decision in March 1986 denied the veteran's claim of 
entitlement to service connection for status post right eye 
trauma, enucleation.  The veteran was duly notified of that 
rating action, and he did not appeal the denial of his claim 
to the Board.  Consequently, the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In September 2002, the 
veteran attempted to reopen his claim.  In the July 2003 
rating decision, the RO denied the claim for enucleation of 
the right eye on the merits.  Because VA has not provided the 
veteran with the laws and regulations pertaining to finality 
of decisions by an agency of original jurisdiction and has 
not notified the veteran of the evidence which would be 
needed to reopen his claim for service connection for 
enucleation of the right eye or otherwise fulfilled the duty 
to notify the veteran pursuant to the VCAA on this issue, 
further notification action is indicated.

With regard to the veteran's claims of entitlement to an 
evaluation in excess of 50 percent for schizophrenia and to 
TDIU, the Board notes that, in addition to a long history of 
unemployment, during and between periods of incarceration, 
the veteran has a long history of nonservice-connected 
substance abuse, to include abuse of cocaine, marijuana, and 
alcohol.  The report of the most recent VA psychiatric 
examination in October 2000 did not contain findings as to 
the symptomatology attributable to service-connected 
schizophrenia versus nonservice-connected substance abuse or 
findings as to the effect on the veteran's employability of 
symptomatology attributable to service-connected 
schizophrenia versus nonservice-connected substance abuse.  
The Board finds that an examination and opinion addressing 
those issues is necessary to decide the claims for an 
increased rating for schizophrenia and for TDIU, see 
38 C.F.R. § 3.159(c)(4), and so further development action is 
indicated. 

Accordingly, this case is REMANDED to the AMC for the 
following: 

1. The AMC should send the appellant a 
letter concerning the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for enucleation of 
the right eye which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should inform the veteran of the nature 
of evidence necessary to reopen his 
claim; what evidence, if any, VA will 
request on his behalf; and what evidence 
he is expected to provide.  The AMC 
should also request the appellant to 
submit any evidence in his possession 
that is potentially probative of his 
claim.

2.  The AMC should then arrange for the 
veteran to undergo a VA psychiatric 
examination.  The AMC should advise the 
veteran that 38 C.F.R. § 3.655 (2004) 
provides that, when a claimant, without 
good cause, fails to report for a 
necessary examination, a claim for an 
increased rating shall be denied.  It is 
imperative that the examiner review the 
pertinent medical records in the 
veteran's claims file.  The examiner 
should make findings as to the symptoms 
which are current manifestations of the 
veteran's schizophrenia.  Specifically, 
the examiner should make findings as to 
whether or not the veteran's 
schizophrenia is currently manifested by 
such symptoms as:  Suicidal ideations; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.  In 
addition, the examiner should comment on 
the effect on the veteran's ability to 
engage in substantially gainful 
employment of any current symptomatology 
of schizophrenia versus the impairment 
attributable to substance abuse.  A 
rationale should be provided for the 
opinions expressed.  

3.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claims based on 
consideration of all of the evidence of 
record.  If the AMC denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



